UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 08-6856



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


ELI WRIGHT,

                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:96-cr-00104-GRA-1)


Submitted:    August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eli Wright, Appellant Pro Se. Jimmie Ewing, Kevin Frank McDonald,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eli Wright appeals the district court’s order denying

relief on his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2000).          We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. United States v. Wright, No. 7:96-cr-00104-

GRA-1 (D.S.C. May 15, 2008).         We further deny Wright’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                      - 2 -